Case: 08-1691     Document: 19         Filed: 03/02/2009   Pages: 1




         United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                  March 2, 2009


                                       Before

                         WILLIAM J. BAUER, Circuit Judge

                         KENNETH F. RIPPLE, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge



UNITED STATES OF AMERICA,                        ]   Appeal from the United
        Plaintiff-Appellee,                      ]   States District Court
                                                 ]   for the Southern District
No. 08-1691                       v.             ]   of Indiana, Indianapolis
                                                 ]   Division.
CHARLES T. DUNSON,                               ]
        Defendant-Appellant.                     ]   No. 1:06-cr-0147-T/F-01
                                                 ]
                                                 ]   John Daniel Tinder,
                                                 ]        Judge.




     The opinion of this court issued on February 27, 2009, is WITHDRAWN and the
judgment is VACATED.  This appeal remains under consideration by the panel.